DETAILED ACTION
1.	The applicant’s amendment filed 03/16/2022 was received. Claims 1 & 3-8 were amended. Claim 2 was cancelled. Claims 17-18 are new.

2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in the prior Office Action issued on 12/20/2021.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
4.	Claims 1 & 3-11 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 12-16, directed to the device of using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 10/01/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Rejections
5.	The claim rejections under AIA  35 U.S.C. 102(a)(1) as anticipated by Perkins et al. (US 6,758,423 B1) of claims 1-11 are withdrawn per cancellation of claim 2 and amendments of claim 1.

6.	Support for these amendments can be found in the instant application US PG-Pub. 2010/0218718 A1: [0005]; [0016]; [0046]-[0047]; [0049]-[0053]; [0057]-[0058]; [0061]-[0062]; [0065]; [0067]; fig. 1-11.

Reasons for Allowance
7.	Claims 1 & 3-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The invention of independent claim 1 recites “A cable unit that detachably and electrically connects a discharge head configured to discharge a liquid material with a relative-moving robot configured to carry out relative movement between the discharge head and a workpiece, the cable unit comprising: 
a cable; 
a discharge-head side connector disposed at and connected to one longitudinally end of the cable, the discharge-head side connector being configured to be detachably and electrically connected directly to the discharge head configured to discharge the liquid material; 
a robot-side connector disposed at and connected to an opposite longitudinally end of the cable opposite to the one longitudinally end, the robot-side connector being configured to be detachably and electrically connected directly to the relative-moving robot configured to carry out relative movement between the discharge head and the workpiece; and 
a dispense controller configured to control a discharge operation of the discharge head, 
wherein the dispense controller is disposed to the discharge-head side connector or the robot-side connector.” None of the cited closest prior arts of record teach nor suggest “a discharge-head side connector disposed at and connected to one longitudinally end of the cable, the discharge-head side connector being configured to be detachably and electrically connected directly to the discharge head configured to discharge the liquid material; a robot-side connector disposed at and connected to an opposite longitudinally end of the cable opposite to the one longitudinally end, the robot-side connector being configured to be detachably and electrically connected directly to the relative-moving robot configured to carry out relative movement between the discharge head and the workpiece” as in the context of independent claim 1. Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423.  The examiner can normally be reached on M-TH 8:00 A.M. - 6:30 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei D. Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JETHRO M. PENCE/Primary Examiner, Art Unit 1717